By the Court,

Cole, J.
This was an action of replevin commenced by Wallace to recover the possession of a pair of oxen, which he alleged Hilliard wrongfully detained from him. The property was replevied and delivered to Wallace upon his giving bond as required by statute. Hilliard interposed the plea of the general issue, that he did not wrongfully detain, &c.; and also the further plea, setting up title in himself, and traversing the title of Wallace. The jury on the trial found that Hilliard was not guilty of wrongfully detaining the property as was alleged, but did not assess the value of the property or pass upon any other issue in the case. At a subsequent term, the circuit court, upon notice and motion on behalf of Hilliard, amended the verdict of the jury by adding thereto the following words : “and that the value of said goods and chattels is one hundred and forty dollars.” This amendment to the verdict we think was unauthorized, and should not have been made. It was virtually and really adding to the verdict a most material finding, which the jury overlooked. It was as much the duty of the jury to assess the value of the property as it was to pass upon any other issue in the case. We suppose the doctrine is too well settled to need the citation’ of authorities, that it is not competent for the court to amend a verdict in matters of substance. When the verdict contains substance sufficient to conclude the parties upon the several issues joined, and is bad only as to form, the court will correct the verdict by putting it in appropriate *629language. But how could the court know that the jury would assess the value of this property at one hundred and fifty dollars rather than at any other sum ? It appears this was the value of the property as stated in the declaration. But obviously, it was the province of the jury to determine the value of the property from the evidence. A still further objection is taken to the judgment in this case, which is, that the judgment should have been in the alternative for the return of the property or the value thereof in case a return could not be had, and not absolute for a specific sum of money. As we consider the verdict in the case essentially defective, and the amendment made thereto by the circuit court unauthorized and improper, and that a new trial must be granted upon this ground, whether any other error has intervened or not, it is unnecessary to discuss this last objection.
The judgment of the circuit court is reversed, and a new trial ordered.